Citation Nr: 1135208	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a right foot disability, claimed as a fracture of the right great toe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The appeal was previously before the Board in December 2007.  At the time, the Board noted that there had been an error in adjudication of the claim.  Service connection for a left great toe disability had been established by way of an October 1996 rating decision, with the disability assigned a noncompensable (0 percent) rating.  In the February 2004 rating decision, however, the RO denied entitlement to a compensable rating for a right great toe disability, and denied service connection for other right foot disabilities, listed as a right foot bunion deformity with hallux valgus.  There was no reference to any left foot or toe disability.  Thus, the February 2004 rating decision mistakenly referred to a service-connected right great toe disability, when the referred to disability should have been of the left great toe.  The Veteran filed a timely notice of disagreement regarding the right foot disabilities.  

The Board remanded the appeal to clarify that the Veteran was in fact seeking an increase in the service connected left great toe disability, and if so, to develop this claim, and to take appropriate steps to develop and adjudicate a claim with regard to the right great toe as a service connection claim.  

In January 2010, the Board remanded the Veteran's claim again for development regarding his service connection for a right great toe disability-including the issuance of a statement of the case (SOC) in May 2011.  In a letter submitted that same month, the Veteran expressed his intent to continue the appeal.  As such, the Board accepts this submission as a substantive appeal, and jurisdiction before the Board is appropriate.  



FINDING OF FACT

No currently diagnosed right toe/foot disability was first manifested on active duty service or during the first post-service year; the preponderance of the evidence is against a finding that such is related to military service or to any service connected disability.


CONCLUSION OF LAW

The criteria for service connection of a right toe/foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

For the remaining appeal, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2003.  Subsequent notices, dated in March 2006, June 2009, January 2010, and December 2010 provided additional notice, and these notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Notices compliant with Dingess, were followed by a May 2011 supplemental statement of the case, and per Mayfield are considered predecisional.  

VA has obtained complete service treatment records as well as post-service treatment records.  The Veteran was afforded the opportunity to present personal testimony, but declined to do so.  

In submissions received by VA, the Veteran contends that he was treated for a right toe fracture either at Davis-Monthan Air Force Hospital in Tucson, Arizona, or the U.S. Naval Hospital in Corpus Christi, Texas during service.  The Veteran did not indicate that he was actually admitted to these hospitals during service for treatment of the claimed right foot disability, thus, there would not be records associated with the Veteran's claimed treatment at these hospitals and any attempt to secure them would be futile.  VA Adjudication Policy and Procedure Manual M21-1MR, III.iii.2.A.1.a.  The Board notes that post-service treatment records at the U.S. Naval Hospital in Corpus Christi are associated with the claims file and have been reviewed in conjunction with his claim.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Applicable Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Evidence

Service treatment records (STRs) do not reveal any treatment for or complaints related to a right foot disability.  The Veteran was treated for a left great toe fracture in the early-1980s for which he is already awarded service connection.  Discharge medical examination, dated in August 1983, is devoid of any finding of any disability of the right foot/great toe.  

The Veteran first complained of right foot problems in the mid-1990s, which mostly included complaints of numbness and tingling in the bilateral lower extremities.  In October 1997, he was diagnosed as having a bunion of the right foot, but no mention was made as to whether it was attributable to his period of active duty.  Following a November 2001 x-ray, he was noted to have the bunion as well as degenerative joint change in the first metatarsophalangeal joint.  There was no evidence of acute fracture or dislocation found.  

In October 2003, the Veteran was afforded a VA examination, and it was noted that he experienced a fracture of the left great toe.  Then the examiner appears to erroneously indicate that the fracture of the right great toe occurred in 1981.  The examiner noted persistent symptoms of the hallux interphalangeal joints with injection treatments.  The examiner diagnosed the Veteran as having moderate degenerative joint disease of the bilateral hallux interphalangeal joints and moderate bilateral bunions.  The examiner, however, failed to provide an opinion as to whether these disabilities were related to service, and confused the left great toe with the right great toe.  

A separate VA peripheral nerves examination dated that same month noted pain in the feet, most likely related to degenerative arthritis, and reported that there was no evidence of peripheral neuropathy.  No opinion, however, was provided as to the etiology of the arthritis.  

In May 2006, the Veteran underwent another VA examination of the right foot.  He reported a residual fracture of the right hallux.  The examiner noted that he had difficulty reviewing the Veteran's STRs, and there was no "readily identifiable entry related to the foot history."  The examiner noted that it appeared as though the Veteran's right foot fracture had resolved, but he could now be characterized as having capsulitis about the right hallux interphalangeal joint, with mild osteoarthritis of the right first metatarsophalangeal joint and mild bunion deformity.  The examiner could not provide an opinion as to the Veteran's claimed right foot disability because he could not verify treatment for the same in his "illegible" medical records.  The examiner did opine, however, that the current right toe diagnosis was rarely posttraumatic and is typically of hereditary origin.  He went on to state that it was his best suspicion that the Veteran had an injury to the hallux itself, near the hallux interphalangeal joint, but not likely near the first metatarsophalangeal joint or the rest of the region.  

In May 2009, the Veteran was afforded another VA examination of the right foot.  The examiner reviewed the Veteran's claims file and examined the Veteran.  He indicated that there was no STR showing treatment for the claimed right foot injury or other right foot condition.  X-ray revealed right hallux valgus with bunion formation and degenerative right first metatarsophalangeal joint.  The examiner diagnosed the Veteran as having "right foot bunion deformity with moderate osteoarthritis of hereditary origin not discernibly caused by or progressed by military service beyond normal life progression."  

IV.  Analysis

Given the evidence as outlined above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disability.  The service treatment records are silent as to treatment for or complaints related to a right foot disability, and there is no evidence of a fracture of the right great toe.  The Board notes the complaints of one examiner that records were illegible; the Board and all other examiners were able to read them.  Further, there is no evidence to show that the Veteran was diagnosed as having arthritis within the first post-service year.  He was first diagnosed as having problems in the right foot/toe area in the mid-1990s, and was diagnosed with arthritis of the right first metatarsophalangeal joint  in 2001-over 15 years following retirement from the military.  Thus, service connection is not warranted on a presumptive basis.  

Service connection is also not warranted on a direct basis as there is no competent and credible opinion linking the Veteran's current disability of the right toe/foot to an event, injury, or disease in service.  

The Board appreciates the Veteran's assertions that he injured his right foot in service and has current residuals thereof.  The Veteran is certainly competent to state that he recalls injuring his right foot during service, but the Board finds him on this point, to not be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is no evidence showing that the Veteran injured his right foot during service, but his in-service injury to the left foot is well-documented.  It is not merely the absence of contemporary treatment records which raises doubts concerning a right foot injury; the Veteran was not treated for a right foot disability for many years following retirement from service, and when treated, no report of a prior fracture was made.  Further, no old fracture has been identified on x-ray.

Finally, both the May 2006 and May 2009 VA examination reports reflect opinions that the Veteran's current disability of the right toe/foot area is hereditary in origin, and not typically posttraumatic.  The VA examiners had reviewed the claims file and considered the Veteran's independent reports of medical history.  The opinions are based on general medical knowledge and comparison of the Veteran's condition to known exemplars.

STRs kept during the course of the Veteran's military service, as well as the May 2006 and May 2009 VA examinations are of more probative value that the Veteran's competent statements that he had a fracture to the right foot in service.  The sole medical report of a fracture is a clear case of confusion on the part of the October 2003 VA examiner.  As such, the Board finds that the probative evidence of record does not show that the Veteran injured his right foot during service.  Absent a finding of a current disability of the right toe/foot related to the Veteran's service, service connection is also denied on a direct basis.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a disability of the right foot/toe is not warranted.


ORDER

Service connection for a right toe/foot disability is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


